Felton, Chief Judge.
1. In the first appeal of the case this court affirmed the trial court’s judgment overruling the motion for a judgment n.o.v. The evidence on the second trial is substantially the same as that on the first trial which fact demands the conclusion by this court that there was no error on the part of the trial judge either in overruling the motion for a judgment n.o.v. or in overruling the motion for a new trial on the general grounds. One ground of the motion for a judgment n.o.v. in the present appeal is that the verdict against the appellant, a nonresident of Bartow County, was contrary to law because the evidence demanded a finding in favor of the resident defendant, Jerry Cleveland Edwards. In the first appearance of this case this court did not specifically pass on the general grounds of the motion for a new trial because the ruling on the motion for a judgment n.o.v. controlled that question.
2. The court did not err in charging 1Code Ann. § fi8-1641 (a). The ruling of this court in the first case controls this proposition, the evidence being substantially the same on the last trial.
3. The charge to the jury to the effect that if both defendants were guilty of negligence which combined to cause the injuries *282suffered by the plaintiff they would both be liable regardless of the degree of negligence attributable to each was not error and not confusing to the jury.
4. The charge that if a person is violating a traffic law it is incumbent upon him to anticipate that others might also disobey the traffic laws was not error. See decision in the first appeal citing Williams v. Grier, 196 Ga. 327 (26 SE2d 698).
The court did not err in rendering any judgment appealed from or as to any ruling or action enumerated as error.

Judgments affirmed.


Eberhardt and Whitman, JJ., concur.